DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  11,182,044. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 20 of instant application and Claim 20 of U.S. Patent No.  11,182,044 are similar, because both Claim 20 of instant application and Claim 20 of U.S. Patent No.  11,182,044 are claiming same claim subject matters.

                     17/492,304                                                                       U.S. Patent No.  11,182,044
Claim 20. A non-transitory memory storing one or more programs, which, when executed by one or more processors of a device with a display, cause the device to: 
Claim 20. A non-transitory memory storing one or more programs, which, when executed by one or more processors of a device with a display cause the device to: 
display, in a file composing application executed by the device, a three-dimensional object in a three-dimensional space from a first virtual camera perspective, wherein the three-dimensional space is defined by a three-dimensional coordinate system including three perpendicular axes; 
display a three-dimensional object in a three-dimensional space from a first virtual camera perspective, wherein the three-dimensional space is defined by a three-dimensional coordinate system including three perpendicular axes; 

display, in the file composing application, a spatial manipulation user interface element including a first set of spatial manipulation affordances respectively associated with a first set of spatial manipulations of the three-



detect a user input changing the first virtual camera perspective to a second virtual camera perspective; 
in response to detecting the user input changing the first virtual camera perspective to the second virtual camera perspective: 
in response to detecting the user input changing the first virtual camera perspective to the second virtual camera perspective: 
display, in the file composing application, the three-dimensional object in the three-dimensional space from the second virtual camera perspective; and 
display the three-dimensional object in the three-dimensional space from the second virtual camera perspective; and

display, in the file composing application, the spatial manipulation user interface element including a second set of spatial manipulation affordances respectively associated with a second set of spatial manipulations of the three-dimensional object, wherein the second set of spatial manipulations is based on the second virtual camera perspective, wherein the first set of spatial manipulations includes at least one spatial manipulation excluded from the second set of spatial manipulations and the second set of 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 











/VIJAY SHANKAR/Primary Examiner, Art Unit 2622